FILED
                                                                                               SEP - 8 2011
                                                                                         Clerk. U.S. District &Bankruptcy
                                  UNITED STATES DISTRICT COURT                          Courts for the District of ColumbIa
                                  FOR THE DISTRICT OF COLUMBIA


    James F. McMillan,                            )
                                                  )
                    Petitioner,                   )
                                                  )
            v.                                    )       Civil Action No.           11 161a
                                                  )
    United States of America,                     )
                                                  )
                    Respondent.                   )


                                       MEMORANDUM OPINION

            This action, brought pro se, is before the Court on the petitioner's application for a writ of

    habeas corpus, accompanied by an application to proceed in forma pauperis. The Court will

    grant the application to proceed in forma pauperis and will dismiss the case for lack of

    jurisdiction.

            The petitioner is a prisoner at the United States Penitentiary McCreary in Pine Knot,

    Kentucky. He challenges the sufficiency of the evidence supporting his sodomy conviction

    entered by the Superior Court of the District of Columbia. See Petition for Writ of Habeas

    Corpus by a Person in Custody in the District of Columbia at 2, 5-6.

            It is established that challenges to a Superior Court judgment of conviction must be

    pursued in that court under D.C. Code § 23-110, see Blair-Bey v. Quick, 151 F.3d 1036, 1042-43

    (D.C. Cir. 1998); Byrd v. Henderson, 119 F.3d 34, 36-37 (D.C. Cir. 1997), and that absent a

    showing of an inadequate or ineffective local remedy, "a District of Columbia prisoner has no

    recourse to a federal judicial forum." Garris v. Lindsay, 794 F.2d 722, 726 (D.C. Cir. 1986),

    cert. denied, 479 U.S. 993 (1986) (internal footnote omitted). Under District of Columbia law,

          [an] application for a writ of habeas corpus in behalf of a prisoner who is authorized to

N                                                                                                                        3
        apply for relief by motion pursuant to this section shall not be entertained by ... any
        Federal ... court if it appears ... that the Superior Court has denied him relief, unless
        it also appears that the remedy by motion is inadequate or ineffective to test the
        legality of his detention.

D.C. Code §23-11 O(g). The petitioner has not shown that his local remedy is inadequate to

address his claims. Therefore, this Court lacks jurisdiction over the instant petition. A separate


Order of dismissal accompanies this Memorandum ~~&;                  15 ;I-;G. .
                                                       Unitld ltates District Judge

Date:    4·tt.,          3     ,2011




                                                   2